DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed August 21, 2022.  Claims 1-16 have been cancelled.  Claims 17-32 are new.  Claims 17-32 are pending and stand rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 recite the limitation "the smoking material”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 should be amended to recite, “configured for fitment of a smoking material.”  This would cure the lack of antecedent basis present in claims 24 and 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 22-25, 28-29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005233 A (hereinafter MARTIN).
Regarding claim 17, MARTIN discloses a cigarette holder for enclosing a cigarette without interfering with its free burning qualities (page 1, col. 1, lines 3-10).  MARTIN discloses a first hollow crown piece (See annotated Fig. 1) having a tip side (Fig. 1, end 28) and smoking material side (Fig. 7, cap member 29), with at least one of a magnetic and metal crown coupler (Figs. 1 and 7, slot 19 and shoulder 22) attached to the tip side, wherein a terminal end of the tip side has a first side profile.  The first side profile is considered to be the outer circumference of the sleeve 28.
MARTIN further discloses a second hollow tip piece (See annotated Fig. 1) having a mouth side (See annotated Fig. 1) and a crown side (Fig. 7, stem 6), with at least one of a metal and magnetic tip coupler (Fig. 7, finger element 16) attached to the crown side, wherein a terminal end of the crown side has a second side profile.  The second side profile is considered to be the outer circumference of the sleeve 12.
MARTIN further discloses wherein the first and second side profiles are identical to each other.  In MARTIN the outer circumference of sleeve 28 is identical to the outer circumference of sleeve 12 as shown in Fig. 1.  This is consistent with the disclosure of the instant application which the two ends (117, 123) meet in identical circumference profiles as shown in Fig. 1A.  However, the tips are not identical insomuch as the coupling elements (115,125) are difference magnetic poles (¶21)
MARTIN further discloses wherein the first hollow crown and second hollow tip pieces are configured to removably join together via contact of the respective couplers to form a single hollow smoking device when joined (As shown assembled in Fig. 1, lines 42-52).  MARTIN further discloses wherein a terminal end of the second hollow the tip piece's mouth side is configured for contact with a user's mouth and a terminal end of the first hollow crown piece's smoking material side is configured for fitment of smoking material (page 2, lines 16-47).

    PNG
    media_image1.png
    288
    766
    media_image1.png
    Greyscale

Regarding claim 6, MARTIN discloses the device of claim 17 as discussed above.  MARTIN further discloses a filtering element disposed in and connecting the crown piece and the tip piece to each other.  MARTIN discloses a capsule 8 which comprises a loose, fibrous material like asbestos or cotton which may be scented or flavored. This is considered to be a filtering element.
Regarding claim 22, MARTIN discloses the device of claim 17 as discussed above.  MARTIN further discloses wherein the tip piece's mouth side has a flattened profile. The mouth side shown in the Fig. 7, is flattened in the same manner as the instant application  
Regarding claim 23, MARTIN discloses the device of claim 17 as discussed above.  MARTIN further discloses comprising creases disposed circumferentially about at least one of the crown piece and tip piece (Fig. 7, longitudinal slots 32).
Regarding claims 24-25, MARTIN discloses the device of claim 17 as discussed above.  MARTIN further discloses wherein the smoking material is a tobacco product in a shape of a cigarette or wherein the smoking material a marijuana product in a shape of a cigarette.  MARTIN discloses the use of a cigarette 1.  A cigarette inherently comprises tobacco.  Further marijuana is considered to be an equivalent to a tobacco product used in a holder.  
Regarding claim 28, MARTIN discloses the device of claim 17 as discussed above.  MARTIN further discloses wherein at least one of the crown piece and tip piece is made from glass, silicone, wood, metal, rubber, plastic, Pyrex, PVC, ceramic, or a precious metal (page 1, col. 2, lines 55-58)).
Regarding claim 29, MARTIN discloses the device of claim 17 as discussed above.  MARTIN further discloses wherein at least one of the crown piece and tip piece are substantially cylindrical.  As shown in the Figures, the pieces are cylindrical.  
Regarding claim 32, MARTIN discloses the device of claim 17 as discussed above.  MARTIN further discloses wherein an outer diameter of the terminal end of the tip side is the same as an outer diameter of the terminal end of the crown side.  In MARTIN the outer circumference of sleeve 28 is identical to the outer circumference of sleeve 12 as shown in Fig. 1.  This is consistent with the disclosure of the instant application which the two ends (117, 123) meet in identical circumference profiles as shown in Fig. 1A.  The instant application further relies upon the drawings to establish same identical diameter and also discloses additional embodiments for smaller diameters from one to another (¶25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 17 above, and further in view of US 20140020696 A1 (hereinafter LIU '696).
Regarding claim 18, MARTIN discloses the device of claim 17 as discussed above.  MARTIN does not explicitly disclose wherein the couplers are annular shaped and disposed about  circumference of the tip side and crown side of the first hollow crown piece and second hollow tip piece, respectively. 
LIU ‘696 teaches an electronic cigarette comprising a smoking unit and a battery unit that connect to become a unitary member by magnetism (abstract).  LIU ‘696 teaches a magnet ring (Fig. 5, magnet 8).  The magnet corresponds to the fixing sheath 910 to secure the portions together (¶35, ¶47, claim 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to include a magnet ring for coupling the components as taught in LIU ‘696.  The instant application discloses that annular shaped couplers include a magnet ring (¶23).  A person of ordinary skill in the art would obviously use a magnet ring to provide a secure attachment between two portions of a smoking device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 17 above, and further in view of US 20140196716 A1 (hereinafter LIU '716).
Regarding claim 19, MARTIN discloses the device of claim 17 as discussed above.  MARTIN does not disclose wherein the couplers are segmented arcs and disposed about a circumference of the tip side and crown side of the first hollow crown piece and second hollow tip piece, respectively.  
LIU ‘716 teaches an electronic cigarette with a connected first and second bodies (abstract).  LIU ‘716 teaches that the first stem body 101 and second stem body 102 are matched to be stably connected (¶39).  LIU ‘716 teaches ¶40, 
Specifically, a locking member 13 of which a protrusion end is arc-shaped is circumferentially disposed on a side wall of the first insertion member 11, while a side wall of the second insertion member 12 is correspondingly provided with a locking groove 14 engaged with the locking member 13 such that the locking member 13 is inserted therein.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to include wherein the couplers are segmented arcs and disposed about a circumference of the tip side and crown side of the first hollow crown piece and second hollow tip piece, respectively as taught in LIU ‘716.  A person of ordinary skill in the art would obviously use a locking device with arc shaped protrusions matched to a locking groove to provide a secure attachment between two portions of a smoking device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 17 above, and further in view of US 3713452 A (hereinafter D'ELIA).
Regarding claim 170, MARTIN discloses the device of claim 17 as discussed above.  MARTIN does not disclose wherein the couplers are dot- shaped and disposed about a circumference of the tip side and crown side of the first hollow crown piece and second hollow tip piece, respectively..
D'ELIA teaches a smoking device to dilute the smoke from cigarettes, cigars and the like (abstract).  The device has two portions, and index section (Fig. 2, index section 16) and a mouthpiece (Fig. 2, mouthpiece 12).  The two portion are secured at end portion 24 with protuberances 34 which fit into holding indentations 36.  (Col. 3, lines 12-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to include wherein the couplers are dot- shaped and disposed about a circumference of the tip side and crown side of the first hollow crown piece and second hollow tip piece, respectively as taught in D'ELIA.  A person of ordinary skill in the art would obviously use dot-shaped protuberances which fit into holding indentations to provide a secure attachment between two portions of a smoking device.

	
Claims 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 17 above, and further in view of US 20110226266 A1 (hereinafter TAO).
Regarding claims 26 and 27, MARTIN discloses the device of claim 17 as discussed above.  MARTIN may not explicitly disclose a plurality of second hollow tip pieces being used by other users or a plurality of first hollow crown pieces being shared by the other users.
TAO teaches a smoking device that users insert smokable material in with a coupling interface to secure components (abstract).  TAO teaches that the mouthpiece is removable and replaceable so that multiple users can each use their own mouthpiece and share the device in a healthy and sanitary way (¶28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to include a plurality of second hollow tip pieces being used by other users or a plurality of first hollow crown pieces being shared by the other users because doing so would allow the device to be used between users in a sanitary way (TAO ¶28).  Though a plurality of crown pieces is not explicitly disclosed, the device is capable of connecting to a plurality of devices because the pieces are interchangeable.  Therefore, the teachings of TAO read on the recited claim.
Regarding claim 31, MARTIN discloses a cigarette holder for enclosing a cigarette without interfering with its free burning qualities (page 2, col. 1, lines 3-10).  MARTIN discloses  inserting a smoking material into a first end of a hollow crown piece (See annotated Fig. 1 above, Page 2, col. 1, lines 16-21), wherein an opposite second end of the hollow crown piece has at least one of a magnetic and metal crown coupler attached thereto (Figs. 1 and 7, slot 19 and shoulder 22), and the opposite second end of the hollow crown piece has a first side profile.  The first side profile is considered to be the outer circumference of the sleeve 28.
MARTIN further discloses joining the opposite second end of the hollow crown piece to a first end of a second hollow tip piece (See annotated Fig. 1, page 2, col, 1, lines 21-24) having at least one of a metal and magnetic tip coupler attached thereto (Fig. 7, finger element 16), and first end of the second hollow tip piece has a side profile identical to the side profile of the opposite second end of the first hollow crown piece. The second side profile is considered to be the outer circumference of the sleeve 12.  In MARTIN the outer circumference of sleeve 28 is identical to the outer circumference of sleeve 12 as shown in Fig. 1.  This is consistent with the disclosure of the instant application which the two ends (117, 123) meet in identical circumference profiles as shown in Fig. 1A.  However, the tips are not identical insomuch as the coupling elements (115,125) are difference magnetic poles (¶21).  MARTIN further discloses wherein an opposite second end of the hollow tip piece is a mouth side (See annotated Fig. 1); lighting the smoking material and inhaling (page 2, col. 1, lines 21-24);.
MARTIN does not explicitly disclose disjoining the hollow crown piece from the hollow tip piece and forwarding it to an other smoker; joining the hollow crown piece to another hollow tip piece of the other smoker; and inhaling though the another hollow tip piece by the other smoker.
TAO teaches a smoking device that users insert smokable material in with a coupling interface to secure components (abstract).  TAO teaches that the mouthpiece is removable and replaceable so that multiple users can each use their own mouthpiece and share the device in a healthy and sanitary way (¶28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARTIN to provide disjoining the hollow crown piece from the hollow tip piece and forwarding it to an other smoker; joining the hollow crown piece to another hollow tip piece of the other smoker; and inhaling though the another hollow tip piece by the other smoker as taught in TAO.  A person of ordinary skill in the art would obviously include a plurality of tips and crowns because doing so would allow the device to be used between users in a sanitary way (TAO ¶28).  Though a plurality of crown pieces is not explicitly disclosed, the device is capable of connecting to a plurality of devices because the pieces are interchangeable.  Therefore, the teachings of TAO read on the recited claim.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN as applied to claim 17 above, and further in view of US 20200015519 A1 (hereinafter CONNER).
Regarding claim 30, MARTIN discloses the device of claim 17 as discussed above.  MARTIN does not disclose wherein the tip piece is approximately 12 mm in diameter and approximately 30 mm in length.
CONNER teaches a smoking article with a holder including a receiving end and a mouth end that are attached (abstract).  CONNER teaches that the mouthpiece 122 has an overall length in an inclusive range of 10 mm to 42 mm and a diameter in an inclusive range of 6 mm to 13 mm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments, filed August 21, 2022, with respect to the rejection(s) of claim(s) 2-16 under 35 U.S.C. 102 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MARTIN.  The change in the grounds of rejection are made in response to applicant’s amendments.
Applicant argues that MARTIN shows a five (5) piece cigarette holding device and that this difference from applicant’s disclosure are patentably distinguishable.  However, the courts have held that making components integral to be a mere obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).  In this case, the cigarette holding device of MARTIN made as an integral component is an obvious engineering choice.  
Applicant argues that the device of MARTIN cannot transfer his smoking material to another user’s mouthpiece.  MARTIN is not relied upon for teaching this limitation, TAO is as explained above.  However, the device of MARTIN in view of TAO is capable of removing the mouthpiece portion and interchanging with another identical device of MARTIN to share the smoking material.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The remainder of applicant’s argument rest on the independent claim being novel, and as explained in the rejection and response to arguments, the independent claim is not novel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747